Citation Nr: 1726254	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  09-22 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to February 14, 2008, for the assignment of a total rating based on unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from March 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that denied entitlement to a TDIU, and a July 2012 rating decision by the VA RO in Roanoke, Virginia that granted a TDIU effective February 14, 2008.  The Veteran appealed the effective date for the TDIU.

The Veteran testified before a Decision Review Officer at the RO in August 2010.  A transcript of his hearing has been associated with the electronic claims file.

In August 2014, the Board adjudicated claims for increased ratings of the spine and radiculopathy of the lower extremities.  The Board also denied entitlement to an effective date prior to February 14, 2008 for a TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 memorandum decision, the Court found that the Veteran failed to demonstrate remandable error regarding the increased rating claims and affirmed the Board's decision.  Regarding entitlement to an effective date prior to February 14, 2008, for a TDIU, the Court vacated the Board's decision and remanded the matter for further proceedings consistent with the memorandum decision.


FINDINGS OF FACT

1.  The Veteran filed a petition to reopen a previously denied claim of entitlement to service connection for a spine disability in January 2003; in November 2007, the Board reopened the claim and granted service connection.  The Board's grant of service connection was effectuated in a January 2008 rating decision.

2.  On February 14, 2008, within one year of the rating decision granting service connection, the Veteran submitted his claim for a TDIU.
3.  For the period prior to February 14, 2008, the evidence of record does not show a disability picture that warrants referral to the Director of the Compensation and Pension Service for extraschedular consideration of entitlement to TDIU under 38 C.F.R. § 4.16(b).


CONCLUSION OF LAW

The criteria for an effective date earlier than February 14, 2008, for the grant of a TDIU have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.157, 3.159, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Notice in April 2008 discussed the evidence necessary to establish entitlement to a TDIU, and explained the manner in which VA determines effective dates.  Subsequent notice advised the Veteran of the status of his claim.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant was provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, VA, and private treatment records have been associated with the claims file.  The record was reviewed by a VA physician, and the Board finds that the resulting opinion is adequate for the purpose of deciding the Veteran's claim, as the physician provided the rationale underlying his conclusions, to include citation to relevant evidence contained in the record.

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

As an initial matter, the Board observes that review of the procedural history indicates that the Veteran filed a petition to reopen a claim of entitlement to service connection for a spine disability in January 2003.  The Board reopened the claim and granted service connection in a November 2007 decision.  In a January 2008 rating decision, the RO assigned an initial 40 percent rating for the spine disability and assigned an effective date of January 24, 2003.  On February 14, 2008, the Veteran submitted his claim for a TDIU based on his service-connected spine disability.  The RO initially denied entitlement to a TDIU; however, on appeal, the RO granted a TDIU in July 2012 and assigned an effective date of February 14, 2008.  The Veteran appealed the effective date assigned in that rating decision as well as the Board's August 2014 decision affirming the assigned effective date.

In the February 2016 memorandum decision, the Court specifically found the Board failed to consider whether the February 2008 request for a TDIU and subsequent evidence submitted within one year of the RO's January 2008 rating decision was an attempt to obtain a higher initial rating for his award of service connection for his spine disability, which would allow for a TDIU effective date as early as January 2003.  In support of its finding, the Court cited Mayhue v. Shinseki, 24 Vet. App. 273, 281-82   (2011).  In Mayhue, the Court specifically found that where evidence of unemployability is submitted to VA within one year of the issuance of a rating decision granting benefits on an original claim for service connection, the TDIU request is not a separate claim for an increased rating but, rather, "evidence that must be considered in the adjudication of the original claim when determining the proper rate of disability compensation."  24 Vet. App. at 281-82. 

In the current case, the Veteran filed his claim for a TDIU within one year of the award of service connection and the assignment of an initial disability rating for his spine disability; therefore, entitlement to a TDIU is not a separate claim for increased compensation and must be considered in the adjudication of the original claim when determining the proper rate of disability compensation.  See Mayhue, 24 Vet. App. at 281-82.  Consequently, the Board must consider whether a TDIU is warranted as of the date of the original claim - January 24, 2003.  

A January 1993 disability certificate signed by a provider at Blomquist & Kritzer indicates that from June 1992 through the date of the certificate, the Veteran had been disabled and unable to work at all since surgery in June 1992.  The medical bases for this statement were not specified by its author.  

An April 1993 record from Duke University Medical Center, signed by D.R., M.D. notes a principal problem of herniated nucleus pulposus at L5-S1, and that the Veteran had been referred for a discogram.  

An August 1995 disability statement by J.M.S., MD, indicates that the Veteran was unable to return to work and that he had severe physical limitation.  Dr. S. specified diagnoses of lumbar radiculopathy and segmental instability, and indicated that the Veteran was stabilized and ambulatory.  He stated that the Veteran was totally and permanently disabled.  

A March 1996 attending physician statement completed by Dr. J.M.S indicates that the Veteran was under the author's care from October 1994 to July 1995 for a diagnosis of lumbar radiculopathy.  Dr. S. indicated that the Veteran's subjective symptoms were back and bilateral leg pain.  In response to the question of how the Veteran's symptoms and limitations affected his ability to work, Dr. S. responded that the Veteran was totally and permanently disabled, and that his prognosis was poor.  

A September 2000 VA pain clinic note indicates that the Veteran was referred by neurology.  This record notes the Veteran's report of pain that interfered with his activities.  In January 2001, the Veteran reported intractable cervical pain.  A May 2001 report indicates that the Veteran was seen in follow-up for low back and neck pain.  The assessment was cervical stenosis and chronic low back pain status post lumbar fusion.  A March 2002 report notes an acute low back pain flare after the Veteran lifted a mattress the previous month.  

A February 2002 statement from Southside Neurological Associates, P.C. indicates that the Veteran underwent L4-5 discectomy in 1992; anterior cervical discectomy and fusion in 1994; total laminectomy, bilateral discectomy, posterior lumbar interbody fusion, and pedicle screw fixation in 1995; C5-6 and C6-7 foraminotomies in 1998; and implantation of a dorsal column stimulator in 2001.

A January 2003 statement from Highland Sleep Disorders & Neurology indicates that the Veteran had been followed by that practice since 1999.  The author noted that the Veteran was treated for myofascial pain syndrome and degenerative disc disease of the lumbar spine.  

On VA examination in March 2003, the Veteran's history was reviewed.  He endorsed chronic burning, sharp pain across both hips and down both legs.  He indicated the intensity of his pain was 10/10.  He denied flare-ups, noting that his pain was constant.    With respect to the functional effects of the disability, the examiner noted that the Veteran had collected Social Security since 1982, and that problems with gout, cervical neck pain, and depression were part of his Social Security claim.  On physical examination, the Veteran's gait was normal.  There was no fixed deformity, and muscle mass and strength were normal bilaterally.  The examiner observed that the Veteran was stiff arising from a chair and favored his right side at times while walking.  X-rays revealed post-operative changes following fixation of L4-S1.  Lumbar vertebral alignment was well maintained.  There was no evidence of spondylolisthesis.  The diagnosis was post-operative changes of the lumbar spine.  

A March 2007 VA treatment record reflects the Veteran's report of being injured in a 1967 motor vehicle accident.  He described injuries to his lumbar and cervical spine, as well as a head injury.  The provider noted the Veteran's report of numerous surgeries, to include those on the cervical and lumbar spine.  

A December 2008 statement from Piedmont Pain Medicine indicates that the Veteran had been a patient since September 2004.  The author noted that the Veteran always presented in obvious pain from his lumbar spine.  He indicated that the Veteran had begun to display severe ankylosis of his entire spine.  He pointed out that cervical degenerative disc disease was well documented.  

During an August 2010 hearing before a decision review officer, the Veteran testified that he had attempted to obtain his records from SSA but had been unsuccessful.  He indicated that SSA benefits were awarded based on his low back disability.  

In December 2016, a VA physician reviewed the record.  He noted that there was a paucity of documentation addressing the effects of the Veteran's service-connected spine disability on his ordinary activity and function, including employment.  He pointed out that there were no examination notes to base an answer as to whether the Veteran's spine disability precluded standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  He indicated that none of the records reviewed addressed functional status or changes in status.  He specified that his review included the 2003 VA examination report; VA treatment records dating from 2003 to 2008; the January 1993 disability certificate by Dr. K. (indicating that the Veteran had been disabled and unable to  work since surgery in 1992); the April 1993 orthopedic note from Dr. W.J.R. (indicating that the Veteran had not returned to work since surgery in 1992); an August 1995 attending physician's statement by Dr. J.M.S. (indicating the Veteran was totally and permanently disabled to work due to total laminectomy, L4-5,  bilateral diskectomy, bilateral posterior lumbar interfusion, followed by pedicle screw and Simmons plate fixation); a March 1996 Supplementary Report for Benefits by Dr. J.M.S. (finding the Veteran totally and permanently disabled due to lumbar radiculopathy).  He stated that all of the notes reviewed only cited that the 
Veteran had not worked since 1992, or has limited ROM, or chronic pain.  He pointed out that what could be noted was that the Veteran, during the time considered, was able to attend one or more VA appointments and that he was able to travel more than 80 miles round trip to attend appointments.  He further pointed out that during the time in question, the Veteran did not appear to require tools such as a cane or wheelchair to help him function.

A total disability rating for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2016). 

For the period from January 24, 2003 to February 14, 2008, the Veteran's only service-connected disability was his lumbar spine disability, rated as 40 percent disabling.  Thus, he did not meet the criteria for consideration under 38 C.F.R. § 4.16(a).  However, all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b). 

TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).
Regarding the initial question of whether the Veteran's service-connected spine disability was of the severity to preclude substantially gainful employment during the period prior to February 14, 2008, in the February 2016 memorandum decision, the Court found that the Board did not consider medical evidence addressing the question of total and permanent disability since at least 1992.  Multiple letters and documents address whether the Veteran was unemployable prior to February 2008.   The Court noted that the Board had a duty to assess the Veteran's disorder "in relation to its history."  Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009); 38 C.F.R. § 4.2 (2016).  

In this regard, the Board acknowledges the various medical statements regarding the Veteran's disability prior to February 14, 2008; however, none of these records specifically address the effect of the Veteran's spine disability, alone, on his ability to function in a worklike setting.  The August 1995 statement by Dr. S. indicates that the Veteran was totally and permanently disabled, but also notes that he was stabilized and ambulatory.  This statement does not include a discussion of the functional limitations caused by the service-connected spine disability.  In March 1996, this physician responded to the question of how the Veteran's symptoms and limitations affected his ability to work, by stating that the Veteran was totally and permanently disabled; he did not provide a discussion of his specific functional limitations.  The Board additionally notes that while the Veteran has more recently testified that his receipt of SSA disability was based solely on his service-connected back disability, he reported during VA examination in 2003 that his SSA claim also included gout, cervical neck pain, and depression.
 
Moreover, the VA physician who reviewed the record in December 2016 pointed out that none of the records reviewed addressed functional status or changes in status, to include whether the Veteran's spine disability precluded standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  His review included the records specified by the Court, as well as private treatment records, VA examination reports, and VA treatment records.  He indicated that the notes he reviewed stated only that the Veteran had not worked since 1992, or that he had limited ROM, or that he had chronic pain.  He pointed out that what could be noted, was that the Veteran, during the time considered, was able to attend one or more VA appointments and that he was able to travel more than 80 miles round trip to attend appointments.

Upon review of the record in this appeal, the Board finds that the evidence does not present an exceptional case that requires referral to the Director of the Compensation and Pension Service for extraschedular consideration of the Veteran's claim for a TDIU for the period prior to February 14, 2008.  In this regard, for the period considered, the record does not reflect that the sole service-connected disability, the low back disability, was productive of symptoms that rendered the Veteran unable to function in a work setting.  

In summary, for the period from January 24, 2003 to February 14, 2008, the Veteran is not entitled to a TDIU on a schedular basis, and moreover, the evidence does not present an exceptional case which warrants referral to the Director of the Compensation and Pension Service for extraschedular consideration.  Accordingly, the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU for this period, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

	(CONTINUED ON NEXT PAGE)



ORDER

An effective date earlier than February 14, 3008 for the grant of a TDIU is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


